Patterson, J..
The defendant demurred to the complaint on the ground that it does not state facts sufficient to constitute a cause of'action. It has. not been urged in argument that the plaintiff is not in a position to *112maintain a suit of this character to test the constitutionality of the legislative enactment of which it complains, or that it, as a corporation, has not the right to sue. The allegation of a threatened enforcement of the provisions of the law is, therefore, deemed sufficient to give it a standing in court, and it is unquestioned that a corporation has the same right to the protection of constitutional provisions concerning property that natural persons have. ( Covington., etc., Turnpike Co. v. Sandford, 164 U. S. 578.) By the interposition of the demurrer the allegations of fact contained in the complaint are admitted. It stands conceded that the plaintiff’s business as carried on not only does not constitute a nuisance, but that it is not detrimental to the public health; that it .is carried on at the most appropriate place for that purpose within the territory of the city of New York; that the process employed by it in disposing of the garbage and refuse of a great city is the best and most convenient that has been devised, and that the manner in which that process is used is in no way prejudicial to the comfort of the inhabitants of the city and is carried on to the entire satisfaction of the city and State officials. Those are allegations which upon an issue of fact would be provable as facts and, therefore, stand fully admitted. Concerning the averments of the complaint, respecting property rights, they stand admitted in the same way. As we have seen, it is alleged that the plant of the plaintiff, erected for the purpose of performing its contracts with the city in a locality not selected by it, but which it was compelled to resort to, cost between $500,000 and $600,000; that to prohibit its usé by the enforcement of the provisions of the act authorizing the public authorities to compel the discontinuance of the plaintiff’s business on Barren Island, or the removal of the plant to some other place, would amount virtually to a destruction of its property, and that it would expose the plaintiff to the loss of its contracts with the former cities of New York and Brooklyn, the obligations of which are transferred to the greater city of New York by its new charter, and would also prevent an ultimate disposal of its property to the city of New York in case that municipal corporation should conclude to buy it. Thus we have two sets of facts, both of which being conceded, give rise to che question of the constitutionality of this legislation.
■ The learned judge, at the Special Term, held the act to be uncon *113stitutional, and in that conclusion we concur. The most prominent and pertinent consideration in connection with the subject is the effect of that legislation upon existing rights. If it can be supported at all, it must be on the ground that the act was passed as a legitimate exercise by the Legislature of the police power of the State. The proposition that the power resides in the Legislature to determine “ what laws and regulations are needed to protect the public health and secure the public comfort and safety,” and that “ while its measures are calculated, intended, convenient and appropriate to accomplish these ends,” the courts will not interfere, is admitted by the plaintiff in its widest scope; but, as is remarked in Matter of Jacobs (98 N. Y. 110), such acts of the Legislature must have some relation to those ends. “ Under the mere guise of police regulations, personal rights and private property cannot be arbitrarily invaded and the determination of the legislature is not final or conclusive. If it passes an act ostensibly for the public health and thereby destroys or takes away the property of a citizen or interferes with his personal liberty, then it is for the courts to scrutinize the act and see whether it really relates to and is convenient and appropriate to promote the public health. It matters not that he legislature may i/n the title to the act, or in its bod/y, declare that it is intended for the improvement of the public health. Such a declaration does not conclude the courts, and they must yet determine the fact declared and enforce the supreme lamí In this connection and referring to the case cited, it is said in People v. Gillson (109 N. Y. 401): “ Courts must be able to see upon a perusal of the enactment, that there is some fair, just and reasonable connection between it and the ends above mentioned.”
There are leading cases in the court of last resort of this State which announce the rules upon which courts are authorized to declare invalid laws passed by the Legislature under pretext of an exercise of the police power, but which are in reality merely arbitrary and destructive of the constitutional right of the citizen. (Matter of Jacobs, supra ; People v. Marx, 99 N. Y. 377; People v. Gillson, supra ; Lawton v. Steele, 119 N. Y. 226; Colon v. Lisk, 153 id. 188; People ex rel. Tyroler v. Warden of Prison, 157 id. 116; Health Department v. Rector, etc., 145 id. 32.) The same *114cases illustrate the application of those principles to particular legislative enactments.
An examination of the statute now.under consideration satisfies us that it is directed against the continuance of the business in a limited locality of a municipality. It is not in its terms an act for the regulation of that kind of business which would apply generally . to the whole city of New York. It is neither just, fair nor reason-" ably connected with any end beneficial to the community. As the learned justice who decided this cause at the Special Term says in his opinion, the Legislature has by implication permitted the same business to be carried on in other parts, of the city of New York, not excluding the most populous portion of its ter-ritory — Manhattan island. ■ The act only authorizes subordinate local officials to prohibit the business in certain of the boroughs of the city of New York, while it destroys that business in one specified borough, and in substance deprives this plaintiff of the use of its vast property in that borough, takes from it the benefit of its contract rights, and subjects it to the opju’ession of a statute which is operative only in a portion of the municipality. Such a law we cannot but regard as arbitrary and not framed in the interest of the general public of. the Greater New York city. It would appear, when construed with reference to existing conditions, to have been aimed merely at the destruction of particular business interests. It is not an act for the general regulation of a business which might be conducted so as to impair the public health or seriously to interfere, with the convenience and comfort of the people of a great city.
We are of the opinion that the court at Special Term was right, in holding that the act is in violation of' the constitutional rights of the plaintiff, and particularly because as affecting it, it would deprive it of its property and of its right to continue or carry on its business without due process of law and without making compensation, and because it also impairs the obligation of its contracts with the former cities of New York and Brooklyn, which obligation is transferred: by the Greater New York charter (Laws- of 1897, chap. 378, § 4) to the present city of New York, and also because it appears upon its face not to be an act properly regulating, within the limits of the police power of the State, a business which has heretofore been considered as legitimate and authorized and necessary to the welfare *115of the community. The act itself does not even refer to that business as one which, for the public health, convenience or comfort, should be altogether suppressed, but such is its effect upon this plaintiff.
The judgment appealed from should be affirmed, with costs.
Van Brunt, P. J., Ingraham, . McLaughlin and Hatch, JJ., concurred.
Judgment affirmed, with costs.